Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, 6-8, 11, 14, 15, 18, 19, 21, 24, 101, 117, 123-131, drawn to a product, classified in H01Q.
II. Claims 28, 29, 32, 33, 40, drawn to a product, classified in H01Q.
III. Claims 42, 46, 132, 133-135, drawn to a product, classified in H01Q.
IV. Claim 136, drawn to a method of making a product, classified in H01Q.
V. Claims 137-145, drawn to a product, classified in H01Q.
The inventions are independent or distinct, each from the other because:
Inventions I (combination) and II/III (subcombination) are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because: (a) regarding invention II, the combination does not require the rear comprises a recessed segment that extends longitudinally and laterally across the rear of the base station housing; and an active antenna module that includes radio circuitry and a plurality of radiating elements that resides over the recessed segment of the rear of the base station antenna housing; and (b) regarding invention III, the combination does not require wherein the rear comprises a longitudinally and laterally extending recessed segment; and an active antenna module sealably coupled to the rear of the base station housing over the recessed segment.  The subcombinations have separate utility such as by themselves.

Inventions II (combination) and III/V (subcombination) are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because: (a) regarding invention III, the combination does not require an active antenna module sealably coupled to the rear of the base station housing over the recessed segment; and (b) regarding invention V, the combination does not require an active antenna module slidably mountable to the base station antenna housing through the top of the base station antenna housing.  The subcombination has separate utility such as by itself.
Inventions III (combination) and V (subcombination) are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require an active antenna module slidably mountable to the base station antenna housing .  The subcombination has separate utility such as by itself.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions IV and I/II/III/V are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case: (a) regarding invention I, the process can be used to make a base station antenna without a reflector; and (b) regarding inventions II, III and V, the process can be used to make a base station antenna without a passive antenna assembly.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the inventions require a different field of search (e.g., searching different classes/groups/subgroups or electronic resources, or employing different search strategies or search queries).  For example, the differing features between inventions I-V are substantial enough that a separate search strategy and analysis of the claimed inventions would need to be employed due to the vastly different limitations recited in the corresponding claims of each invention, and a determination of allowability of one invention .
 Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Julie Richardson on March 1, 2022 a provisional election was made without traverse to prosecute the invention of group I,  claims 1-4, 6-8, 11, 14, 15, 18, 19, 21, 24, 101, 117 and 123-131.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 28, 29, 32, 33, 40, 42, 46 and 132-145 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
s 28, 29, 32, 33, 40, 42, 46 and 132-145 directed to inventions non-elected without traverse.  Accordingly, claims 28, 29, 32, 33, 40, 42, 46 and 132-145 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

(Canceled) Claims: 28, 29, 32, 33, 40, 42, 46 and 132-145

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 23, 2021, September 02, 2021, October 1, 2021 and March 1 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-4, 6-8, 11, 14, 15, 18, 19, 21, 24, 101, 117 and 123-131 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art, PU et al. (U.S. Publication No. 2014/0313095), discloses a base station antenna (fig. 4), comprising: a passive antenna assembly (46) comprising a housing (radome) and a first reflector (primary reflector); and a separate active antenna module (A1) comprising a second reflector (element reflector).
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/Robert Karacsony/Primary Examiner, Art Unit 2845